I concur in the result of the opinion of MR. JUSTICE BONHAM, but prefer basing waiver of the lack of jurisdiction of the Court of Common Pleas for Greenville County upon the following facts and occurrence:
The defendant-appellant Hayes waived lack of jurisdiction by counterclaiming against the plaintiff-respondent, Rosamond.
Both appellants waived lack of jurisdiction insofar as the cross-complaint of Dorothy Farrow, respondent, is concerned, by filing answers thereto, without raising the question of jurisdiction.
The appellant Lucas-Kidd Motor Company waived lack of jurisdiction by making a motion in the Court of Common Pleas for Greenville County for a nonsuit prior to making a motion to transfer the case to Anderson County.
Circumstances necessarily control the question if a motion has been timely made.